Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
	The best prior art is Takeshi et al. (JP 4738176) which teaches gas turbine blade comprising a plurality of cooling passages formed by a partition wall partitioning an internal region of the gas turbine blade, the plurality of cooling passages including a first cooling passage and a second cooling passage communicating with the first cooling passage at a distal end of an end portion of the partition wall, a plurality of V-shaped first unit ribs, V-shaped second unit ribs, first rectilinear rib, and second rectilinear rib. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, the upstream end of the at least one first rectilinear rib is disposed adjacent to the vertex of the V-shape of the final rib unit of the plurality of first unit ribs and such that the downstream end of the at least one first rectilinear rib is disposed adjacent to a downstream end of the corresponding one of the two sides forming the V-shape of the final rib unit of the plurality of first unit ribs and the upstream end of the at least one second rectilinear rib is disposed adjacent to the vertex of the V-shape of the initial rib unit of the plurality of second unit ribs and such that the downstream end of the at least one second rectilinear rib is disposed adjacent to a downstream end of the corresponding one of the two sides forming the V-shape of the initial rib unit of the plurality of second unit ribs.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745   

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745